Citation Nr: 1017254	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  01-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of shell fragment wounds (SFW), left 
buttocks, Muscle Group (MG) XVII with retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970. 

This case is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.  That rating decision denied entitlement to a 
disability rating in excess of 10 percent for the service-
connected residuals of a SFW to the Veteran's left buttock.

The case was previously before the Board in November 2003, 
when it was remanded for additional development, which was 
complied with.  In February 2006, the Board rendered a 
decision on the veteran's claim.  In February 2008, the 
United States Court of Appeals for Veterans Claims (CAVC) 
vacated the Board's decision and remanded the case to the 
Board for further development.

This case was most recently before the Board in June 2009, 
when it was remanded for additional development which has 
been completed.  The Board now proceeds with its review of 
the appeal. 


FINDINGS OF FACT

1.  The shell fragment wounds to the Veteran's left buttocks 
are manifested by pain and moderate disability of the muscle.

2.  The Veteran's entrance wound scar is productive of 
subjective complaints of tenderness and slight numbness; 
objectively, it is not shown to exceed an area of 12 square 
inches (77 sq.cm.). 

3.  Orthopedic and neurological symptoms sufficient to 
warrant separate ratings are not demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate 20 percent 
rating for residuals of SFW, left buttocks, MG XVII, have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.55, 
4.56, 4.73 including Diagnostic Code (DC) 5317 (2009).

2.  The criteria for a rating in excess of 10 percent for a 
scar associated with residuals of SFW, left buttocks, have 
not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 
7800, 7801, 7802, 7803, 7804, 7805 (2002) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

Muscle Considerations 

In considering the residuals of a muscle injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date. 38 C.F.R. § 
4.41.

The Veteran's disabilities of the buttocks are rated under 38 
C.F.R. § 4.73, DC 7804-5317.  It appears that his current 10 
percent rating only encompasses symptomatology associated 
with a scar incurred with his muscle injury.  Further, while 
his injury has been characterized by the RO as having a 
retained foreign body, the current evidence indicates that 
there are no remaining retained foreign bodies in his left 
buttocks. See July 2009 VA examination. 

As the Veteran's current 10 percent rating only represents 
manifestations of his scar, the Board will first consider 
whether a separate rating is warranted for the muscle injury 
sustained to his left buttocks.  DC 5317 covers Muscle Group 
XVII, and group 2 pelvic girdle (e.g. the gluteus maximus). 
Under DC 5317, a noncompensable rating is assigned for a 
slight muscle injury, a 20 percent rating is assigned for a 
moderate injury, and a 40 percent rating is assigned for a 
moderately severe muscle injury.

A slight disability of the muscles anticipates a simple 
muscle wound without debridement or infection. There should 
be a service department record of superficial wound with 
brief treatment and return to duty. There should also be 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability. Additionally, there should 
be objective findings of minimal scarring and no evidence of 
facial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2). 

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement. Objective findings should include indications on 
deep palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side. 
Tests of strength and endurance, when compared with the sound 
side, should demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement. Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56. A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.

After reviewing the evidence on file, the Board finds that 
the Veteran is entitled to a separate 20 percent rating for 
his left buttocks muscle injury. 

The service treatment records reveal that in November 1969 
the Veteran was wounded in combat as the result of a mine 
explosion.  He incurred shrapnel wounds to his left foot and 
left buttocks.  He was hospitalized for several weeks. The 
Veteran's wounds were debrided and treated and there was no 
nerve or artery involvement.  The Veteran was returned to 
limited duty; he was discharged in December 1970.  

The Veteran was afforded a VA examination in February 1971.  
He complained of aching pain in the left buttock without 
radiation and of moderate severity.  This would worsen with 
activity.  The objective examination revealed a well-healed 
operative scar in the left gluteal region about 1 inch by 1/2 
inch in diameter.  There was little or no tenderness in the 
scar and no apparent loss of muscle substance.  Range of 
motion of the hip was normal.  There was no loss of muscle 
strength and no evidence of substantial loss of muscle 
substance in the gluteal area.  An x-ray revealed a small 
metallic fragment projecting over the anterolateral aspect of 
the lower abdomen.  The diagnosis was SFW, left gluteal 
region, MG XVII, healed and relatively asymptomatic.

In determining that a 20 percent rating is warranted for the 
Veteran's muscle injury, the Board has considered treatment 
records and numerous VA examinations.  Throughout the appeal 
period, the Veteran has complained of pain in his left 
buttocks. For example, at a September 1999 VA examination the 
Veteran complained of hip pain when bending and lifting. 
However, he reported normal strength in his left leg.  At a 
January 2001 VA examination, he indicated that it was painful 
in his buttocks area when he walked.  He stated that this 
pain was alleviated by sitting down and resting. 

While the Veteran reported occasional episodes of pain 
associated with his buttocks injury at a January 2005 VA 
examination, he indicated that he was able to bear weight. 
There was no objective evidence of muscle function loss. At a 
December 2008 VA examination the examiner noted that the 
Veteran had difficulty rising from a chair. He noted that the 
Veteran had to put most of his weight on his right lower 
extremity, with less on his left.  At a subsequent July 2009 
VA examination the Veteran reported that his left buttocks 
injury affected his activities of daily living with increased 
pain. 

The above findings most closely reflect a moderate degree of 
disability. As previously noted, the service treatment 
records reflect in-service treatment of his left buttocks 
wound. Further, the Veteran has consistently complained of 
pain to this region.  Significantly, the December 2008 VA 
examination reflects some loss of power and weakness with 
respect to his left buttocks, when compared with his right 
side. Objective findings reveal a scar on the left lateral 
gluteal region. 

Having determined that a separate 20 percent rating is 
warranted for the Veteran's muscle injury, the Board will now 
consider whether the Veteran is entitled to a rating in 
excess of 20 percent.  Although the record reflects that the 
Veteran's wound initially required some debridement, the 
evidence of record does not demonstrate an injury of 
moderately severe degree.  As noted above, a February 1971 VA 
examination noted no loss of muscle strength in either lower 
extremity. Additionally, there was no evidence of loss of 
muscle substance in the gluteal area involving MG XVII. A 
September 1999 VA examination report noted normal motor 
strength, tone and mass in all of the Veteran's four 
extremities.  There were no abnormalities of gait 
demonstrated.

A January 2001 VA examination report indicated no obvious 
tendon, bone or joint damage associated with his muscle 
injury. A January 2005 VA examiner noted normal strength in 
his hip abductors with equal strength in his contralateral 
side. There was no evidence of adhesions or tendon damage.  
Further, no evidence of muscle function loss was 
demonstrated. A December 2008 VA examination report noted 5/5 
muscle strength in his gluteal muscles in all ranges of 
motion testing with extension of the hip, flexion of the hip, 
abduction and adduction of the hip, as well as taking the hip 
through hyper-flexion and through extension. Strength testing 
at his July 2009 VA examination revealed normal results, 
including with respect to his hip. The examiner indicated 
that the Veteran's left hip was not tender to palpation, had 
good range of motion and good strength.  Based on these 
findings, the Board does not find that a 40 percent rating is 
warranted.

In summary, the Board finds that the manifestations of the 
service-connected left buttocks injury more closely 
approximate the criteria for a moderate disability in Muscle 
Group XVII. Thus, a separate 20 percent rating is granted.

Skin Considerations

The Board next considers whether the Veteran is entitled to 
an increased rating for his scar associated with his left 
buttocks injury. The Veteran is currently rated at 10 
percent. 

In evaluating skin and scar residuals, the Board notes that 
the applicable rating criteria for skin disorders, 38 C.F.R. 
§ 4.118, were amended effective August 30, 2002. See 67 Fed. 
Reg. 49,590 (July 31, 2002). The timing of this change in the 
regulations requires the Board to consider both the pre-
amended and amended criteria. 



Consideration Under Pre-Amended Regulations

Under the pre-amended regulations, scars and third degree 
burns exceeding an area of 12 square inches would be assigned 
a 20 percent evaluation. 38 C.F.R. § 4.118, DC 7801 (2002).  
All other relevant skin rating codes (DC 7802, 7803, 7804) 
provide a maximum rating of 10 percent. As such, the Board 
will consider whether an increased rating is warranted under 
DC 7801. 

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the pre-
amended regulations. A February 1971 VA examination noted a 
well healed operative scar in the left gluteal region 
approximately 1 inch by .5 inch in diameter. A March 1992 VA 
examination noted a well healed 2 inch scar on the left 
buttocks region. 

A September 1999 VA examination report noted a 4 cm. by 2 cm. 
well healed scar in the left buttocks. Slight numbness of his 
scar was reported. A January 2001 VA examination reflected a 
6 cm. by 5 cm. irregular shaped scar on his buttocks. It was 
noted that the scar was very rough, scaly, and dry.  A 
subsequent January 2005 VA examination report noted that the 
Veteran had a 5 by 2 centimeters wound on his left buttocks. 

A December 2008 VA examination indicated that there was mild 
decreased sensitivity around the Veteran's scar. However, the 
examiner noted that the scar did not appear to be adhered to 
the underlying tissue. Additionally, there was no effect on 
joint function in the region of the scar.  A July 2009 VA 
examination report indicated a well-healed scar approximately 
2 inches long by 3/4 inches. 

Further, under DC 7805, other scars will be rated on 
limitation of function of affected part. In this case, the 
Board finds that DC 7805 is not for application. Although the 
Veteran reported at his January 2001 VA examination, that his 
scar was sore and had a sensation of tightness and pulling 
with movement, normal range of motion testing at his VA 
examinations do not indicate that his scar affects, in any 
way, the normal function of his hips and buttocks.  

As the evidence does not demonstrate a scar exceeding an area 
of 12 square inches, an increased rating of 20 percent is not 
warranted under the pre-amended regulation. Additionally, an 
increased rating under the pre-amended DC 7805 is not for 
application. 

Consideration Under Amended Regulations

Under the amended DC 7801 scars that are deep or that cause 
limited motion, which exceed an area or areas of 12 square 
inches warrant a 20 percent rating. As previously discussed 
above, the Veteran's scar on his left buttocks does not 
exceed 12 square inches in size. Therefore, an increase 
rating of 20 percent is not warranted under the amended 
regulations. All other pertinent skin diagnosis codes (DCs 
7802, 7803, 7804) do not provide a rating greater than 10 
percent. As the Veteran is already rated at 10 percent for 
his skin disability, a discussion under these diagnostic 
codes is not necessary. 

Further, under DC 7805, other scars will be rated on 
limitation of function of affected part. In this case, the 
Board finds that DC 7805 is not for application. Although the 
Veteran reported at his January 2001 VA examination, that his 
scar was sore and had a sensation of tightness and pulling 
with movement, normal range of motion testing at his VA 
examinations do not indicate that his scar affects, in any 
way, the normal function of his hips and buttocks.  

As such, there is no basis for the assignment of a higher 
rating based on the amended regulations. The Board 
additionally notes that, while the claim was on appeal, the 
applicable rating criteria for skin disorders, 38 C.F.R. § 
4.118, were once again revised effective October 23, 2008.  
See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as set 
forth in the Federal Register, the revised criteria apply to 
all applications for benefits received by VA on or after the 
effective date of October 23, 2008.  73 Fed. Reg. 54,710 
(Sept. 23, 2008).  Because the Veteran's claim was received 
prior to October 23, 2008, the revised criteria are not for 
application in this case.  



Orthopedic and Neurological Considerations

The Board has also considered whether separate disability 
ratings may be warranted based on neurological or orthopedic 
deficit. However, there are no neurological or orthopedic 
manifestations sufficient to rate separately.  For example, a 
February 1971 VA examination indicated that the Veteran's 
range of motion was normal in his hip. Neurological results 
indicated that deep and superficial reflexes were present, 
active and equal with no change in the sensorium. A September 
1999 VA examination noted normal range of motion in his 
extremities.  Further, the Veteran's sensory examination was 
normal except with respect to his left thumb.

A January 2001 VA examination report indicated that the 
Veteran had full range of motion in his hip and his leg. The 
VA examiner noted possible nerve injury because the Veteran 
complained of a numbness, tingling and shooting pain down his 
lower back and left leg. However, definitive neurological 
findings were not made. Additionally, a January 2005 VA 
examiner stated that although the Veteran reported pain in 
his lower back, the examiner thought this was unrelated to 
his buttocks injury. The Veteran demonstrated full range of 
motion in his hip. 

A December 2008 VA examination report reflected normal 
strength of the gluteal muscle in all ranges of motion 
testing (extension of the hip, flexion of the hip, abduction 
and adduction of the hip, hyperflexsion and through 
extension). Neurologically, it was noted that there was 
damage to the superficial nerves around the region 
immediately adjacent to the Veteran's scar. A separate 
neurological examination completed at that time noted some 
early signs of peripheral neuropathy.  However, the examiner 
noted these were unrelated to his shrapnel injury. 

At a July 2009 VA examination, the Veteran demonstrated full 
extension and flexion to 90 degrees, without pain throughout 
the entire arc of motion. Upon repeated range of motion he 
had equal range of motion and no pain. Neurological testing 
on his left hip indicated no neurological deficits, no 
tenderness to palpation, good range of motion and good 
strength. He was deemed neurologically intact. 

Based on the findings above, orthopedic and neurological 
manifestations associated with his left buttocks injury have 
not been demonstrated to warrant separate ratings. 

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran reported that he was retired from 
the postal service.  He has not reported frequent periods of 
hospitalization associated with his left buttocks injury. 
Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted. 



The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record clearly shows that the Veteran is retired and had 
not alleged that he has been rendered unemployable because of 
his SFW; thus, there is no cogent evidence of  
unemployability and entitlement to increased compensation 
based on TDIU is not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in February 2001, November 2004, and June 2009 
that fully addressed all four notice elements.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Therefore, he was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, the claim was readjudicated, and supplemental 
statements of the case were issued in June 2003, April 2005, 
January 2009 and November 2009.  Consequently, the Board 
finds that the duty to notify has been satisfied.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records. 

Next, specific VA medical examinations were undertaken with 
respect to his increased rating claim for residuals of shell 
fragment wounds to the left buttocks. The Board acknowledges 
that the Veteran has raised a specific concern regarding the 
validity of the most recent July 2009 VA examination report.  

	The Veteran argues that the July 2009 neurological VA 
examination was not valid under the VA Manual M21-1MR, Part 
III, Subpart IV, Chapter 3, Section D 18(a),  because it was 
signed by a physician's assistant, as opposed to an actual 
physician. It is noted however, that the Board is bound only 
by 'the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department' and 'is not bound by Department 
manuals, circulars, or similar administrative issues.' See 
also 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 
(2009).  
	
	Nonetheless, looking to the M21-1MR for guidance, the Board 
notes an exception to the rule, stating that "[e]xamination 
reports transmitted by Compensation and Pension Record 
Interchange (CAPRI) (Department of Veterans Affairs (VA) 
medical center examinations) or EXAMTRAK (contract 
examinations) without signatures are acceptable since signed 
copies are maintained by the Veterans Health Administration 
(VHA) or contract examining facility."  Therefore, the Board 
finds that the July 2009 VA examination was adequate for 
rating purposes, even though the copy in the claims file does 
not carry an original signature. 

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
	

ORDER

A separate 20 percent rating for residuals of SFW, left 
buttocks, MG XVII is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

A rating in excess of 10 percent for a scar associated with 
residuals of SFW, left buttocks, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


